108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Athilla Maria HARRIS, Plaintiff-Appellant,v.ARLINGTON COUNTY, VIRGINIA;  Anton S. Gardner, CountyManager;  Ron Carlee, Director, De Partment of HumanServices;  Susanne Eisner, Department of Human Services;Kitty Clark, Department of Personnel;  Kay West, Departmentof Human Services;  Marsha Allgeier, Department of HumanServices;  Cecilia Tanner, Department of Human Services;Walter Zaumseil, Department of Human Services, Defendants-Appellees.
No. 96-1310.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 29, 1997.Decided March 12, 1997.

Anne Therese Taylor, JOHNSTON, RIVLIN & FOLEY, L.L.P., Washington, D.C., for Appellant.
Scott Sanford Cairns, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, VA, for Appellees.
ON BRIEF:  Robert O. Johnston, JOHNSTON, RIVLIN & FOLEY, L.L.P., Washington, D.C., for Appellant.  Lisa Bryant-Fowler, Assistant County Attorney, Office of the County Attorney, COUNTY OF ARLINGTON, Arlington, VA, for Appellees.
Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Athilla Harris, who was terminated as an employee of Arlington County, Virginia, appeals an order of the district court granting summary judgment to the County and individual defendants on her claims (i) that she was discriminated against on the basis of race and disability in violation of 42 U.S.C. § 1981 and 42 U.S.C. § 2000e et seq.  (Title VII) and the Americans with Disabilities Act, 42 U.S.C. § 12112, and (ii) that she was denied due process protections (based on her assertion that she was a permanent employee of the County) in violation of the Fourteenth Amendment to the United States Constitution and 42 U.S.C. §§ 1981, 1983, 1985, and 1986.  After consideration of the parties' briefs, the record, and the oral arguments of counsel, we conclude that the district court correctly granted summary judgment to the County and the other named defendants on each of Harris's claims.  Accordingly, we affirm on the reasoning of the district court.  See Harris v. Arlington County, Virginia, No. 95-853-A (E.D.Va. Dec. 22, 1995).

AFFIRMED